DETAILED ACTION
This office action is in response to the application filed on 01 September 2020. Claims 2-7 and 21-34 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 12 November 2020 and 02 November 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per Claim 33, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to “One or more computer-readable media,” which could encompass statutory media (non-transitory) as well as non-statutory subject matter (transitory) such as a signal or waves. A transitory, propagating signal is not a process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 USC. § 101; thus, such a signal cannot be patentable subject matter. Furthermore, the specification does not indicate the “One or more computer-readable media” is non-transitory, which seems to indicate that the computer media can be covered under both transitory and non-transitory embodiments. 
Therefore, the examiner respectfully suggests amending Claim 33 to recite - - A non-transitory computer-readable recording medium - - . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 5, 7, 23-25, 27, 29, and  32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misra et al., US Patent Application Publication No.: 2017/0127058 A1 (please note the Provisional Application No.: 62/015,287, filed on 20 June 2014), hereby Misra.
Regarding Claim 2, Misra discloses in a computing system (Figs. 1-2, 10, 13, and 17), a method comprising:
“receiving encoded data as part of a bitstream (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 2, element 234, and paragraph [0062], disclosing the decoder may receive a bitstream (e.g., one or more coded pictures included in the bitstream) for decoding); and 
decoding the encoded data with wavefront parallel processing ("WPP") enabled (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 2, element 234, and paragraph [0062], disclosing the decoder may receive a bitstream (e.g., one or more coded pictures included in the bitstream) for decoding; Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded (with the subsequent wavefronts starting the decoding process at a later time than the earlier wavefronts), which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; paragraphs [0165]-[0166], disclosing a flag, such as entropy_coding_sync_enabled_flag, may be signaled in the PPS to specify wavefronts (i.e., enabled)), wherein the decoding reconstructs a picture, including, for a palette decoding mode, predicting a palette for an initial unit in a current WPP row of the picture using previous palette data from a previous unit in a previous WPP row of the picture (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 2, element 207; paragraphs [0251]-[0252], disclosing a palette coding technique may be enabled or disabled by using a “palette_enabled_flag”; Fig. 13, and paragraphs [0024] and [0260]-[0262], disclosing a previous palette table, a predicted palette table, and an updated palette table; see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded, which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; with the subsequent wavefronts starting the decoding process at a later time than the earlier wavefronts, some of the predicted palette tables and/or updated palette tables of an earlier wavefront may be made available for predicting and/or updating a palette table for a subsequent wavefront; the palette table of one wavefront is stored and used to synchronize (e.g., by being used as a palette table predictor) a subsequent wavefront; the subsequent wavefront is the wavefront in coding tree block row below; one wavefront stores a palette table after decoding the coding tree unit which includes the second coding tree block of a row of coding tree blocks, which is used to synchronize a subsequent wavefront, by setting as palette table predictor the stored palette table, before decoding the coding tree unit which includes the first coding tree block of a row of coding tree blocks).”
Regarding Claim 24, Misra discloses a computer system comprising a processor and memory, the computer system implementing a video encoder configured to perform operations (Figs. 1-2, 10, 13, and 17) comprising:
“encoding a picture (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 1, element 134, disclosing the bitstream may include coded picture data) with wavefront parallel processing (WPP) enabled (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 1, element 134, disclosing the bitstream may include coded picture data; Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded (with the subsequent wavefronts starting the decoding process at a later time than the earlier wavefronts), which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; paragraphs [0165]-[0166], disclosing a flag, such as entropy_coding_sync_enabled_flag, may , wherein the encoding produces encoded data, including, for a palette coding mode, predicting a palette for an initial unit in a current WPP row of the picture using previous palette data from a previous unit in a previous WPP row of the picture; and outputting the encoded data as part of a bitstream (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 1, element 134, disclosing the output bitstream may include coded picture data; paragraphs [0251]-[0252], disclosing a palette coding technique may be enabled or disabled by using a “palette_enabled_flag”; Fig. 13, and paragraphs [0024] and [0260]-[0262], disclosing a previous palette table, a predicted palette table, and an updated palette table; see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded, which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; with the subsequent wavefronts starting the decoding process at a later time than the earlier wavefronts, some of the predicted palette tables and/or updated palette tables of an earlier wavefront may be made available for predicting and/or updating a palette table for a subsequent wavefront; the palette table of one wavefront is stored and used to synchronize (e.g., by being used as a palette table predictor) a subsequent wavefront; the subsequent wavefront is the wavefront in coding tree block row below; one wavefront stores a palette table after decoding the coding tree unit which includes the second coding tree block of a row of coding tree blocks, which is used to synchronize a subsequent wavefront, by setting as palette table predictor the stored palette table, before decoding the coding tree unit which includes the first coding tree block of a row of coding tree blocks).”
Regarding Claim 33, Misra discloses one or more computer-readable media having stored thereon encoded data as part of a bitstream (Figs. 1-2, 10, 13, and 17; Fig. 1, element 134, disclosing the bitstream may include coded picture data),
“wherein the encoded data includes a flag that indicates whether or not wavefront parallel processing (WPP) is enabled, the flag being part of a picture parameter set syntax structure or sequence parameter set syntax structure (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 1, element 134, disclosing the bitstream may include coded picture data; Fig. 17, and , and wherein the encoded data is organized to facilitate decoding the encoded data with WPP enabled by operations comprising, for a palette decoding mode, predicting a palette for an initial unit in a current WPP row of the picture using previous palette data from a previous unit in a previous WPP row of the picture (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 1, element 134, disclosing the output bitstream may include coded picture data; Fig. 2, element 234, and paragraph [0062], disclosing the decoder may receive a bitstream (e.g., one or more coded pictures included in the bitstream) for decoding; paragraphs [0251]-[0252], disclosing a palette coding technique may be enabled or disabled by using a “palette_enabled_flag”; Fig. 13, and paragraphs [0024] and [0260]-[0262], disclosing a previous palette table, a predicted palette table, and an updated palette table; see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded, which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; with the subsequent wavefronts starting the decoding process at a later time than the earlier wavefronts, some of the predicted palette tables and/or updated palette tables of an earlier wavefront may be made available for predicting and/or updating a palette table for a subsequent wavefront; the palette table of one wavefront is stored and used to synchronize (e.g., by being used as a palette table predictor) a subsequent wavefront; the subsequent wavefront is the wavefront in coding tree block row below; one wavefront stores a palette table after decoding the coding tree unit which includes the second coding tree block of a row of coding tree blocks, which is used to synchronize a subsequent wavefront, by setting as palette table predictor the stored palette table, before decoding the coding tree unit which includes the first coding tree block of a row of coding tree blocks).”
Regarding Claims 3 and 25, Misra discloses:
“the palette for the initial unit in the current WPP row represents at least some colors used in the initial unit in the current WPP row (Figs. 13 and 17, and paragraphs [0024], [0028], [0260]-[0262], and [0332], visually disclosing some colors of the previous palette table may or may not be reused/inherited for the initial current unit in the current WPP row (i.e., a new set of palette entries may be used); see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; see also Figs. 1-2 and 10); 
the previous palette data from the previous unit in the previous WPP row (a) represents at least some colors used in a palette for the previous unit in the previous WPP row or (b) was inherited by the previous unit in the previous WPP row (Figs. 13 and 17, and paragraphs [0024], [0028], [0260]-[0262], and [0332], visually disclosing some colors of the previous palette table may or may not be reused/inherited for the initial current unit in the current WPP row, and further disclosing this process is reiterated for subsequent wavefronts; see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; see also Figs. 1-2 and 10); 
the previous WPP row is immediately above the current WPP row (Figs. 13 and 17, and paragraphs [0024], [0028], [0260]-[0262], and [0332], visually disclosing the previous WPP row is immediately above the current WPP row; see also Figs. 1-2 and 10); and 
the previous unit in the previous WPP row is above the initial unit in the current WPP row or above and to the right of the initial unit in the current WPP row (Figs. 13 and 17, and paragraphs [0024], [0028], [0260]-[0262], and [0332], visually disclosing the previous unit in the previous WPP row is above and to the right of the initial unit in the current WPP row; see also Figs. 1-2 and 10).”
Regarding Claims 5 and 27, Misra discloses:
“wherein the current WPP row and the previous WPP row are rows of coding tree units, and wherein the initial unit in the current WPP row and the previous unit in the previous WPP row are coding units (Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded, which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; see also Fig. 13, and paragraphs [0024] and [0260]-[0262]; see also Figs. 1-2 and 10).”
Misra discloses:
“wherein the predicting includes one or more of: determining whether to reuse the previous palette data from the previous unit in the previous WPP row as the palette for the initial unit in the current WPP row; and selecting one or more colors from the previous palette data from the previous unit in the previous WPP row to include in the palette for the initial unit in the current WPP row (Figs. 13 and 17, and paragraphs [0024], [0028], [0260]-[0262], and [0332], visually disclosing some colors of the previous palette table may or may not be reused/inherited for the initial current unit in the current WPP row; see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; see also Figs. 1-2 and 10).”
Regarding Claims 23 and 32, Misra discloses:
“wherein the encoded data includes a flag that indicates whether or not WPP is enabled, the flag being part of a picture parameter set syntax structure or sequence parameter set syntax structure (Figs. 1-2 and 10, disclosing both encoding and decoding devices; Fig. 1, element 134, disclosing the bitstream may include coded picture data; Fig. 2, element 234, and paragraph [0062], disclosing the decoder may receive a bitstream (e.g., one or more coded pictures included in the bitstream) for decoding; Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded (with the subsequent wavefronts starting the decoding process at a later time than the earlier wavefronts), which include coding units therein, a set of palette tables are generated, predicted, updated for each of the wavefronts; paragraphs [0165]-[0166], disclosing a flag, such as entropy_coding_sync_enabled_flag, may be signaled in the PPS to specify wavefronts (i.e., enabled)).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Misra, in view of Lai et al., US Patent Application Publication No.: 2017/0026641 A1 (please note the Provisional Application Nos.: 61/952,932 filed on 14 March 2014 and 62/055,692 filed on 26 September 2014), hereby Lai.
Misra discloses the invention substantially as claimed. Regarding Claims 4 and 26,
“predicting a palette for a . . . unit in the current WPP row of the picture using palette data from the palette for the initial unit in the current WPP row of the picture (Figs. 13 and 17, and paragraphs [0024], [0028], [0260]-[0262], and [0332], visually disclosing some colors of the previous palette table may or may not be reused/inherited for the initial current unit in the current WPP row; see also paragraphs [0263]-[0272], disclosing various modes and flags associated with the previous, predicted, and updated palette tables; see also Figs. 1-2 and 10).”
However, although Misra does not expressly disclose predicting a palette for a subsequent unit in the current WPP row using palette data from the palette for the initial unit in the current WPP row, Lai does expressly disclose the following:
“predicting a palette for a subsequent unit in the current WPP row of the picture using palette data from the palette for the initial unit in the current WPP row of the picture (Figs. 1 and 3-4, and paragraphs [0051]-[0053], disclosing WPP and that when the palette predictor is initialized at the beginning of the current row, the palette predictor is maintained for the row until an update for a major color is required).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Misra and Lai to modify the encoding/decoding processes involving WPP and palette mode of Misra to use predicting a palette for a subsequent unit in the current WPP row using palette data from the palette for the initial unit in the current WPP row as in Lai. The motivation for doing so would have been to create the advantage of improving efficiency of palette management and significantly reducing the coding time, memory usage, and power consumption (see Lai, Figs. 1 and 3-4, and paragraphs [0051]-[0053]).


Claim Rejections - 35 USC § 103
Claims 21-22, 30-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Misra, in view of Chuang et al., US Patent Application Publication No.: 2016/0323591 A1 (please note the Provisional Application No.: 62/055,692 filed on 26 September 2014), hereby Chuang.
Regarding Claims 21, 30, and 34, Misra discloses:
“wherein the current WPP row and the previous WPP row are rows of coding tree units, the previous WPP row is immediately above the current WPP row, and the previous unit in the previous WPP row is an . . . unit in the previous WPP row (Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded, which include coding units therein, and further visually disclosing the previous WPP row is immediately above the current WPP row, in which the previous unit in the previous WPP row is above and to the right of the initial unit in the current WPP row; see also Fig. 13, and paragraphs [0024] and [0260]-[0262]; see also Figs. 1-2 and 10).”
However, although Misra does not expressly disclose the previous unit in the previous WPP row is an initial unit in the previous WPP row, Chuang does expressly disclose the following:
“wherein the current WPP row and the previous WPP row are rows of coding tree units, the previous WPP row is immediately above the current WPP row, and the previous unit in the previous WPP row is an initial unit in the previous WPP row (Figs. 1-2, and paragraph [0081], disclosing the updated last coded palette of an above initial CU (i.e., position A in FIG. 2) in the above CTU row is used as the initial last coded palette at the beginning of the current CTU row (i.e., position C in FIG. 2)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Misra and Chuang (hereby Misra-Chuang) to modify the encoding/decoding processes involving WPP and palette mode of Misra to use the previous unit in the previous WPP row is an initial unit in the previous WPP row as in Chuang. The motivation for doing so would have been to create the advantage of improving the efficiency of palette coding in the WPP system (see Chuang, Figs. 1-2, and paragraphs [0079]-[0081]).
Regarding Claims 22 and 31, Misra-Chuang discloses:
“wherein the predicting the palette for the initial unit in the current WPP row (Misra, Fig. 17, and paragraphs [0028] and [0332], disclosing as a set of coded tree blocks of a plurality of wavefronts are decoded, which include coding units therein, and further visually disclosing the previous WPP row is immediately above the current WPP row, in which the previous unit in the previous WPP row is above and to the right of the initial unit in the current WPP row; see also Fig. 13, and paragraphs [0024] and [0260]-[0262]; see also Figs. 1-2 and 10) does not use previous palette data from a last unit in the previous WPP row (Chuang, Figs. 1-2, and paragraph [0081], disclosing the updated last coded palette of an above initial CU (i.e., position A in FIG. 2) in the above CTU row is used as the initial last coded palette at the beginning of the current CTU row (i.e., position C in FIG. 2), and further disclosing the position of the CU to be inherited in the upper CTU row can be predefined).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Misra-Chuang to modify the encoding/decoding processes involving WPP and palette mode of Misra to use the predicting the palette for the initial unit in the current WPP row does not use previous palette data from a last unit in the previous WPP row as in Chuang. The motivation for doing so would have been to create the advantage of improving the efficiency of palette coding in the WPP system relating to the particularized position of the CU to be inherited in the upper CTU row (see Chuang, Figs. 1-2, and paragraphs [0079]-[0081]).
Allowable Subject Matter
Claims 6 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose wavefront parallel processing. For example, the following references show similar features in the claims, although not relied upon: Coban (US 2014/0003531 A1), Figs. 1-2, paragraph [0081], and Table 3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482